Sprecher v Thibodeau (2019 NY Slip Op 00829)





Sprecher v Thibodeau


2019 NY Slip Op 00829


Decided on February 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2019

Friedman, J.P., Mazzarelli, Webber, Kern, JJ.


8314 158846/14

[*1]Bennett Sprecher, Plaintiff-Respondent-Appellant,
vMarc Thibodeau, Defendant-Appellant-Respondent.


Nesenoff & Miltenberg LLP, New York (Philip A. Byler of counsel), for appellant-respondent.
Schlam Stone & Dolan LLP, New York (Erik S. Groothuis of counsel), for respondent-appellant.

Order, Supreme Court, New York County (Paul A. Goetz, J.), entered September 10, 2018, which denied in part and granted in part defendant's motion for summary judgment dismissing plaintiff's cause of action for tortious interference with prospective business relations, unanimously affirmed, without costs.
There is no basis for re-examination of this Court's prior decision expressly sustaining plaintiff's tortious interference with business relations claim relating to defendant's interference with plaintiff's relationships with parties who would otherwise have been willing to work with him on theater projects causing damages to himself and his career (148 AD3d 654, 656 [1st Dept 2017]). Nevertheless, contrary to plaintiff's argument, the motion court properly dismissed so much of plaintiff's tortious interference claim relating to defendant's interference with the relationship between corporate entities indirectly owned by plaintiff and a key investor, which was consistent with this Court's prior decision in the related action, Rebecca Broadway L.P. v Hotton (143 AD2d 71 [1st Dept 2016]).
We have considered the parties' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 5, 2019
CLERK